Case 9:18-cv-80176-BB Document 569 Entered on FLSD Docket 06/05/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative                 CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC,

            Plaintiffs,

   v.

   CRAIG WRIGHT,

            Defendant.


               PLAINTIFFS’ MOTION FOR LEAVE TO EXCEED PAGE LIMITS

           Plaintiffs request the Court grant leave to file their reply in support of their omnibus motion

  for sanctions that exceeds the 10-page limit set forth in Local Rule 7.1(c)(2). In support of this

  motion, Plaintiffs state the following:

        1. On May 15, 2020, Plaintiffs filed their omnibus motion for sanctions under seal. ECF No.

  [507]. Dr. Wright filed his opposition on June 1, 2020. ECF No. [551]. Plaintiffs’ reply is due on

  Monday, June 8, 2020.

        2. Plaintiffs filed a motion for leave to exceed the page limits by 5 pages for its opening

  motion. ECF No. [503]. Dr. Wright opposed that motion, but this Court granted Plaintiffs’ motion.

  ECF No. [505]. Consistent with that order, Plaintiffs filed a 25-page opening brief.

        3. On May 29, 2020, Dr. Wright filed a motion for leave to exceed the page limits by 10

  pages. See ECF No. [545]. Plaintiffs did not oppose that motion, and this Court granted it. See

  ECF No. [546]. Consistent with that order, Dr. Wright filed a 30-page opposition brief.
Case 9:18-cv-80176-BB Document 569 Entered on FLSD Docket 06/05/2020 Page 2 of 3



     4. Plaintiffs respectfully request the Court grant leave to exceed the page limits for its reply

  by no more than 5 pages. Dr. Wright opposes Plaintiffs’ motion.

     5. Plaintiffs have made their best efforts to keep their reply brief concise. Dr. Wright’s

  opposition brief is 30 pages, though, and raises numerous legal and factual issue to which Plaintiffs

  must respond. Additional pages are necessary for Plaintiffs to fully address these arguments.

         WHEREFORE, Plaintiffs respectfully request the Court grant leave to file the above

  motion not to exceed the limitations requested herein.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

     In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with Defendant’s

  counsel who opposes the relief sought here.

   Dated: June 5, 2020                                 Respectfully submitted,

                                                       /s/ Velvel (Devin) Freedman
                                                       Velvel (Devin) Freedman, Esq.
                                                       Florida Bar No. 99762
                                                       ROCHE CYRULNIK FREEDMAN LLP
                                                       200 S. Biscayne Blvd, Suite 5500
                                                       Miami, Florida 33131
                                                       Telephone: (305) 357-3861
                                                       vel@rcfllp.com
                                                       nbermond@rcfllp.com

                                                       Kyle W. Roche, Esq.
                                                       Joseph M. Delich, Esq.
                                                       Admitted Pro Hac Vice
                                                       ROCHE CYRULNIK FREEDMAN LLP
                                                       99 Park Avenue, Suite 1910
                                                       New York City, NY 10016
                                                       kyle@rcfllp.com
                                                       jdelich@rcfllp.com

                                                       Andrew S. Brenner, Esq.
                                                       Florida Bar No. 978663
                                                       BOIES SCHILLER FLEXNER LLP
                                                       100 SE 2nd Street, Suite 2800
                                                       Miami, Florida 33131


                                                   2
Case 9:18-cv-80176-BB Document 569 Entered on FLSD Docket 06/05/2020 Page 3 of 3



                                                      abrenner@bsfllp.com


                                                      Counsel to Plaintiff Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 5, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notices of Electronic Filing generated

  by CM/ECF.

                                                      s/ Andrew S. Brenner
                                                      ANDREW S. BRENNER




                                                  3
